Citation Nr: 1002522	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of mechanical low back pain with lumbar spine 
degenerative disc disease (DDD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to April 
2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO, among other 
things, granted service connection for mechanical low back 
pain and assigned a noncompensable rating, effective May 1, 
2002.  After the Veteran disagreed with the assigned rating, 
the RO, in a March 2005 rating decision and statement of the 
case (SOC), granted service connection for lumbar spine DDD 
associated with mechanical low back pain, and increased the 
rating for the mechanical low back pain with lumbar spine DDD 
to 20 percent, also effective May 1, 2002.

In March 2006, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.

In February 2007, the Board remanded the claim for additional 
development, and to allow the RO to consider evidence 
submitted to the Board after the hearing without a waiver of 
initial RO review of this evidence.  The Board also referred 
claims for a total disability rating based on individual 
unemployability (TDIU), and for service connection for 
erectile dysfunction on a secondary basis, to the RO/AMC for 
consideration.  As no action has yet been taken with regard 
to these claims, they are again referred to the RO/AMC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

Initially, the Board notes that the February 2007 remand 
instructed the RO/AMC to schedule a VA examination to 
determine whether his low back disability had worsened since 
the February 2005 VA examination.  Computer generated 
documents indicate that February 2008, June 2008, and 
February 2009 VA examinations were cancelled because "Vet 
refused exam this location."  A September 2009 deferred 
rating decision noted that Air Force Academy Hospital records 
indicate that the Veteran works most of the year in Saudi 
Arabia.

38 C.F.R. § 3.655(a) provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
VA must take action in accordance with 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  The Veteran did not 
appear for the scheduled examinations.  While the evidence 
reflects that the Veteran lives in Saudi Arabia for most of 
the year, neither the Veteran nor his representative has 
cited this as good cause of failing to report to the 
scheduled examinations.  Indeed, in the Veteran's response to 
the November 2009 supplemental SOC (SSOC), he did not address 
his failure to report to the scheduled examinations, and the 
Veteran's representative did not do so in its letter 
referring this response to the RO/AMC.  The Board therefore 
finds that the Veteran failed to appear for the scheduled 
examination without good cause.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled with any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

In this case, the Veteran filed a June 2002 application for 
compensation and pension (VA Form 21-526) in which he listed 
ongoing chronic lower back pain as one of his disabilities.  
In its August 2002 rating decision in response to the initial 
claim, the RO granted and denied service connection for 
multiple other disabilities, but did not address the 
Veteran's back.  In its July 2003 rating decision granting 
service connection for mechanical low back pain and assigning 
a noncompensable rating, the RO acknowledged that it had 
overlooked the issue of entitlement to service connection for 
mechanical low back pain in its initial rating decision.  The 
Veteran appealed the assigned rating and continued to 
disagree with the assigned rating after it was increased to 
20 percent.  Thus, as this appeal stems from the Veteran's 
original compensation claim, the Board will address the claim 
based on the evidence of record.  See Turk v. Peake, 21 Vet. 
App. 565, 570 (2008) (treating claim for a higher initial 
rating as an "original compensation claim," for purposes of 
38 C.F.R. § 3.655(b)).

However, the Board has received additional evidence 
subsequent to the AMC's November 2009 SSOC and its return of 
the case to the Board, without a waiver of initial RO 
consideration of this evidence.  Some of that evidence 
related to the Veteran's back symptomatology and is not 
duplicative of evidence previously of record.  Therefore, a 
remand is necessary for the RO/AMC to consider this pertinent 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2009) (pertinent evidence received by the Board within 90 
days of notification of certification and transfer of case to 
Board must be referred to the agency of original jurisdiction 
for review, unless this procedural right is waived by the 
appellant or representative).  Moreover, in his December 2009 
statement in response to the November 2009 SSOC, the Veteran 
noted that he had an appointment at the U.S. Air Force 
Academy Hospital relating to his back condition on December 
9, 2009, and requested that these records be obtained to 
support his appeal.  This evidence should also be obtained 
and reviewed prior to readjudication of the claim.

Finally, the Board notes that this is the second time that 
the Veteran has submitted evidence to the Board without a 
waiver of initial RO review of this evidence.  The RO/AMC 
should inform the Veteran that if he submits pertinent 
evidence within the designated time period without waiving 
initial RO review of such evidence, the Board will again be 
compelled to remand his claim.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the U.S. Air 
Force Academy Hospital relating to the 
Veteran's December 9, 2009 appointment 
relating to his back, and any other 
outstanding relevant records.

2.  Review the entire record, including 
evidence added to the record after the 
issuance of the November 2009 SSOC, and 
readjudicate the claim.

3.  If the decision remains adverse to 
the Veteran, he and his representative 
should be furnished a SSOC.  An 
appropriate period of time should be 
allowed for response.  In the letter 
accompanying the SSOC, inform the Veteran 
that the submission of additional 
evidence to the Board without a waiver of 
initial RO/AMC review of this evidence 
may result in another remand of his 
claim.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

